  Case 18-50803                   Doc 31      Filed 02/20/19 Entered 02/20/19 08:40:05         Desc Main
                                                Document Page 1 of 1
         FILED & JUDGMENT ENTERED
                   Steven T. Salata




              February 20 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina
                                                                                _____________________________
                                                                                          Laura T. Beyer
                                                                                  United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION

In re:

Hudler Tree Farm, LLC,                                      Chapter 7

                              Debtor.                       Case No. 18-50803



                               ORDER GRANTING APPLICATION TO EMPLOY
                                   ATTORNEY AS SPECIAL COUNSEL

        This matter came before the Court on the Trustee’s Application to Employ Special
Counsel Pursuant to Section 327(e) and 330 of the Bankruptcy Code filed by A. Cotten Wright,
Chapter 7 Trustee of Hudler Tree Farm, LLC (the “Trustee”). The Court, having reviewed the
Application and the Declaration of Whitney Ivey attached thereto, as well as the record in this
case, has determined that the Application should be allowed.

        IT IS, THEREFORE, ORDERED that the Trustee is authorized to employ Ms. Ivey and
Adams & Ivey Attorneys at Law as special counsel to the Trustee according to the terms set forth
in the Application, with compensation to be paid in such amounts as may be allowed by the court
upon proper application or applications therefore.

This Order has been signed                                                  United States Bankruptcy Court
Electronically. The judge’s
signature and court’s seal
appear at the top of the Order.
